Citation Nr: 1229369	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from May 1968 to December 1970 and from February 1976 to February 1994.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.                 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that he is unable to work due to his service-connected disabilities.  The Veteran is service-connected for the following: arthritis of the cervical spine (20 percent disabling); degenerative disc and joint disease of the lumbosacral spine (20 percent disabling); right leg radiculopathy associated with the lumbosacral spine disability (20 percent disabling); peripheral neuropathy of the right upper extremity associated with the cervical spine disability (20 percent disabling); tinnitus (10 percent disabling); cervical radiculopathy of the left side associated with the cervical spine disability (10 percent disabling); left leg radiculopathy associated with the lumbosacral spine disability (10 percent disabling); residuals of fractured ring finger of the right hand (noncompensable); residuals of fractured 4th toe of the right foot (noncompensable); and bilateral hearing loss (noncompensable).  The combined service-connected disability rating is 60 percent from February 26, 2008, and 70 percent from April 10, 2009.  

The Board notes that the evidence of record is negative for a VA opinion as to how the Veteran's service- connected disabilities affect his ability to work.  Such an opinion is required before the Board can decide the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, the Veteran should be afforded a VA examination(s) in order to address the issue of whether he is unemployable due to his service- connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for the appropriate VA examination(s) to determine to what extent his service-connected disabilities provide limitations on his ability to obtain or retain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination(s).  All indicated tests must be conducted. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities alone preclude him from securing or following substantially gainful employment consistent with his education and occupational experience?

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


